Citation Nr: 0406436	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  02-13 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury (claimed as herniated disk at L5).

2.  Entitlement to service connection for a stomach disorder 
(claimed as an ulcer), to include as due to exposure to 
herbicides.

3.  Entitlement to service connection for a dental disorder, 
to include as due to exposure to herbicides.

4.  Entitlement to service connection for an eye disorder, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision issued 
in September 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  In October 2003, the 
veteran testified at a Travel Board hearing at the RO before 
the undersigned Veterans Law Judge; a copy of the hearing 
transcript is associated with claims file.


REMAND

Prior to receipt of the claim, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)) became effective.  This 
liberalizing legislation is applicable to all claims for VA 
benefits, to include claims to reopen previously denied 
claims of service connection.  Besides eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, it provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  In August 2001, VA issued regulations to 
implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).

In the present case, the Board finds that VA's redefined duty 
to assist a claimant, as set forth in the VCAA, has not been 
fulfilled regarding the issues on appeal.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

The Board notes that the duty to assist includes obtaining VA 
and non-VA medical records and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  Service medical records show that, 
in October 1969, the veteran was treated for back pain.  In 
October 1970, he was treated for stomach cramps, later 
diagnosed as a parasitic disease.  The veteran has testified 
that he has received both private and VA treatment for the 
disorders in issue, except for dental treatment.  For 
example, treatment records from the Houston VA Medical Center 
(VAMC) from October 1997 to August 2000 and for February 8, 
2002 and from the Victory Memorial Hospital from September 
1979 to October 1979 have been associated with the record.  
The Victory Memorial Hospital records reflect that the 
veteran had been hospitalized in May 1979 and a July 2001 
response to a request for records from the Memorial Hermann 
Northwest Hospital includes a notation that the veteran was 
treated at the Memorial Hermann Woodlands, but no records 
were provided.  The veteran testified that he injured his 
back tripping over a wire in Vietnam for which he was on 
bedrest for 10 days, in October 1970; that, soon after 
discharge from service, he received treatment for a peptic 
ulcer and low back pain at the Minneapolis VAMC in 1971; and 
that he reinjured his back in a motor vehicle accident (MVA) 
in April 1979 and in 1984.  VA treatment records reflect a 
history of another MVA in 1996 and abdominal trauma in 1992.  
On remand, the Board feels that the RO should make another 
attempt to ask the veteran to identify and sign releases for 
health care providers that treated him for the claimed 
disorders and obtain missing non-VA and VA treatment records 
from April 1971 to the present.  

The veteran also testified that, when he was treated for a 
herniated disk in 1979, the physician indicated that a prior 
injury to his back had been reaggravated in the April 1979 
MVA, necessitating surgery.  He also claims that he could not 
eat spicy food in service and soon after discharge was 
diagnosed by a private physician with a peptic ulcer.  The 
veteran contends that his stomach disorder, along with his 
failing vision and gum and breaking/loss of his teeth in the 
past 7 or 8 years are due to exposure to herbicides, Agent 
Orange.  On remand, the RO should provide the veteran with 
orthopedic, digestive system, eye and dental examinations to 
identify any low back, stomach, eye or dental disorders found 
and to render opinions on whether the veteran's has low back, 
stomach, or eye disorders were incurred in service, whether 
he has any dental disorder that resulted from dental trauma 
sustained in service, or whether any of these disorders was 
due to exposure to herbicide.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
low back, stomach, eye or dental 
disorder, from April 1971 to the present.  
The RO should obtain records from each 
health care provider he identifies, if 
not already in the claims file.  In 
particular, the RO should obtain copies 
of missing medical records from the 
Houston, Texas VAMC, and in particular 
from the Minneapolis VAMC from the 1970s, 
from the Victory Memorial Hospital in May 
1979 and from the Memorial Hermann 
Woodlands in September 2000, not already 
associated with the claims file, from 
December 1980 to the present.  If records 
are unavailable, please have the provider 
so indicate.

2.  After completion of 1 above, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded orthopedic, 
gastrointestinal, eye and dental 
examinations to identify and clarify the 
nature, time of onset, and etiology of 
any low back, stomach, eye or dental 
disorder found.  The claims file must be 
made available to, and be reviewed by, 
the examiner(s) in connection with the 
examination, and the report should so 
indicate.  The examiner(s) should perform 
any tests or studies deemed necessary for 
an accurate assessment, including X-ray 
examination and range of motion studies 
expressed in degrees.  The examination 
report should include a detailed account 
of all pathology found to be present.  
The examiner(s) should provide explicit 
responses to the following questions:

(a) Does the veteran have a low back, 
stomach, eye, or dental disorder, to 
include arthritis?  

(b) For any identified disorder(s), the 
examiner(s) should determine the etiology 
and the nature and extent of such 
disorder(s).  For each identified 
disorder, the examiner(s) should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that such disorder (1) began 
during, or was aggravated (worsened), as 
the result of some incident of active 
service, to include dental trauma, (2) is 
due to exposure to herbicides, such as 
Agent Orange, or (3) is due to post-
service events such as motor vehicle 
accidents in 1979, 1984 or 1996 or 
abdominal trauma sustained in 1992?

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

3.  Following completion of the above 
development, the RO review the claims 
file and ensure that all notification and 
development necessary to comply with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.159 and 3.326(a)); as 
well as the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002); and the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) is fully satisfied.  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issues on appeal.

4.  After completion of the above, the RO 
should readjudicate the appellant's 
claims.  If any determination remains 
adverse, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
they should be afforded the requisite 
period of time for a response.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claims.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




